DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present technical solution relates to” (see line 1) should not be present therein; and
The abstract should be limited to 150 words or less.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 10, line 18, after “care product”, “43” should be deleted (reference character 43 has been used to depict the third conduit and the Applicant has not assigned the care product a reference character.
Appropriate correction is required.

Claim Objections
Claims 2-8 and 11-14 are objected to because of the following informalities:  
In regard to claims 2-8 and 11-14, the language in claim 1 indicates the storage container is not intended to be claimed, however, the language in claims 2-8 and 11-14 indicate the storage .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. (U.S. Patent 6,911.010, hereinafter Dirks).
In regard to claim 1, Dirks discloses a care instrument comprising a housing 12, a massage component 28, a peristaltic pump 100 (see column 6, lines 62-64), a control component 78, first and second conduits 122, 120, and a power supply component 26, each of which is arranged in the housing wherein;
 the peristatic pump is configured to connect with a storage container 54 via the first conduit (defined by a portion of conduit 122), the storage container being configured for accommodating a care product;
the power supply component is configured to be in electrical connection with the massage component 28 and the control component 78 (see column 5, lines 34-46); and

Although the Dirks reference does not disclose the peristaltic pump is also in electrical connection with the power supply component, the reference does disclose the peristaltic pump may be manually actuated or may be power (see column 6, lines 23-28).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the peristaltic pump can be powered, and further, be powered by the power supply component 26 since the device is designed to be a self-contained unit, in order to enable a user to control the peristaltic pump via electric power, as opposed to via manual actuation.
In regard to claim 2, the storage container 54 includes a first storage outlet (in the cap receptacle 58) and the peristaltic pump defines therein a liquid through hole 116 wherein the first conduit has first and second ends with the first end in communication with the first storage outlet and the second end in communication with the liquid through hole.
In regard to claim 3, an adapting piece 58 is fixedly arranged at one end of the first conduit and the storage container is configured to detachably connect with the adapting piece.
In regard to claims 9 and 10, although the housing is only disclosed as having a single liquid outlet, and not multiple liquid outlets distributed at equal intervals, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the device can be designed to have either one or multiple liquid outlets distributed at equal intervals (and, accordingly, a corresponding number of branch conduits extending to the outlets), depending on the needs of the user, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.
.

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks in view of O’Rourke (U.S. Patent 4,124,316).
In regard to claims 4 and 5, although the Dirks device does not include a second storage outlet on the storage container and in connection with a third conduit having a pressure balancing component to balance the air pressure in the container, such arrangements are commonly disposed on storage containers in order to balance the air pressure within the container as the container empties or fills.  In support of this position, attention is directed to the O’Rourke reference which discloses another applicator having a storage container 28 wherein an additional outlet is in connection with a conduit 41 (see Figure 14) having an air pressure balancing component 43, 45 thereon in order to balance the air pressure with the container.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the container in the Dirks device can include such a second storage outlet, third conduit and pressure balancing component in order to enable the air pressure in the container to remain balanced. 
In regard to claim 11, the storage container in the Dirks device includes a storage body 54 and a storage lid 58 wherein the first end of the first conduit is in connection with the storage lid and the storage body and the storage lid are enclosed to form the storage container.  Further, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the second storage outlet (as discussed above in regard to claims 4 
In regard to claim 12, the storage lid in the Dirks device is formed with a pipette 148 having first and second ends in communication with the first conduit.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks in view of O’Rourke as applied to claim 4 above, and further in view of Singh (U.S. Patent 9,802,805).
In regard to claim 13, the first end of the pipette in communication with the first conduit.  Although the pipette 148 does not include a gravity ball at the second end thereof, attention is directed to the Singh reference, which discloses another dispensing container having a pipette 40 therein wherein a gravity ball 41 is located at a second end of the pipette in order to ensure the second end of the pipette always rests on the bottom of the container (see column 3, lines 62-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the second end of the pipette in the Dirks device an include such a gravity ball thereon in order to ensure the second end of the pipette is always resting at the bottom of the container.
In regard to claim 14, an inner wall of the storage container forms an arc structure (see Figure 1).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tam and Yodfat et al. references are cited as being directed to the state of the art as teachings of other dispensers which employ a peristaltic pumping arrangement.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
3/16/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754